FILED
                                                              Jun 24 2020, 9:51 am

                                                                  CLERK
                                                              Indiana Supreme Court
                                                                 Court of Appeals
                                                                   and Tax Court
                         I N TH E

 Indiana Supreme Court
           Supreme Court Case No. 19S-XP-673

                           N.G.,
                    Appellant (Petitioner)

                             –v–

                   State of Indiana,
                    Appellee (Respondent)


     Argued: February 20, 2020 | Decided: June 24, 2020

Appeal from the Elkhart Superior Court, No. 20D05-1811-XP-76
           The Honorable Charles C. Wicks, Judge
  On Petition to Transfer from the Indiana Court of Appeals
                       No. 19A-XP-637



               Opinion by Chief Justice Rush
            Justices David, Massa, and Goff concur.
       Justice Slaughter dissents with separate opinion.

Rush, Chief Justice.

   Expungement removes the stigma associated with a criminal
conviction—one of the last barriers ex-offenders face when reintegrating
into society. But before filing an expungement petition, an individual
must wait a set period of time after their “date of conviction.”

   Here, N.G. petitioned to expunge a minor felony conviction that had
been converted to a misdemeanor. The relevant statute required N.G. to
wait five years before seeking expungement; but, at the time of his
petition, the statute wasn’t clear on when the waiting period began. The
trial court—believing the relevant five years hadn’t elapsed—denied the
petition. Then, while N.G.’s appeal was pending, the legislature amended
the statute to alleviate the confusion and made the change effective
immediately. Under the new version, N.G.’s expungement petition would
have been granted.

   We conclude that the amended statute should apply retroactively to
N.G., as this application effectuates the remedial law’s purpose. We thus
reverse and remand.



Facts and Procedural History
    In January 2006, N.G. was working at a gas station when a patron left
her credit card behind. N.G. and a coworker took the credit card and used
it to make several purchases. After the victim reported the card stolen,
N.G. was arrested. He admitted to the offense and told officers where they
could find the stolen card and purchased items.

   As a result, N.G. pleaded guilty to Class D felony theft, with sentencing
left to the court’s discretion. At sentencing, N.G.’s counsel, the
investigating officer, and the State all recommended that the trial court
reduce N.G.’s conviction to a misdemeanor. But the court declined to do
so, reasoning that N.G. used the credit card “not once but four times.” So,
in April 2006, the court entered judgment of conviction for the felony.

   Over the next seven years, N.G. petitioned eleven times to have his
felony conviction converted to a misdemeanor. Though the State didn’t


Indiana Supreme Court | Case No. 19S-XP-673 | June 24, 2020       Page 2 of 10

object on multiple occasions, the court denied each request. Even when
the victim consented to modification, the court still refused to convert the
felony. Eventually, when N.G.’s counsel asked what it would take to get a
petition granted, the judge responded, “[I]f he can go ten years without
another crime we’ll take another look at it.” N.G. did just that. In August
2016—more than ten years after the felony conviction—the court granted
N.G.’s twelfth petition, converting the Class D felony to a Class A
misdemeanor.

   Two years later, N.G. sought to expunge the conviction under Indiana
Code section 35-38-9-2, which applies to a person convicted of a minor
felony—Class D or Level 6—that was subsequently reduced to a
misdemeanor. The statute required a petitioner to wait five years from
“the date of conviction” before filing, but the law referenced only “the
misdemeanor” conviction. I.C. § 35-38-9-2(c) (2018). The trial court denied
N.G.’s petition, reasoning that his “date of conviction” was when the
felony was converted and thus the five years had not yet passed.

   N.G. subsequently filed a motion to correct error, arguing that his “date
of conviction” was actually over a decade earlier, when he was convicted
of the felony. After a hearing, the court denied the motion. N.G. appealed,
and a divided panel of our Court of Appeals affirmed. N.G. v. State, 132
N.E.3d 51, 57 (Ind. Ct. App. 2019).

   N.G. petitioned for transfer, which we granted, vacating the Court of
Appeals decision. Ind. Appellate Rule 58(A). A few weeks later, the
General Assembly introduced Senate Bill 47, which in part sought to
amend Indiana Code section 35-38-9-2—the misdemeanor expungement
statute under which N.G. filed his petition. S.B. 47, 121st Gen. Assemb., 2d
Reg. Sess. (Ind. 2020). The revision clarified when the five-year waiting
period would begin. Though the bill was pending when we held oral
argument, both parties acknowledged that, under the proposed change,
N.G. would be entitled to expungement. The bill subsequently passed,
with the relevant amendment effective immediately. See Pub. L. No. 55-
2020, § 9, 2020 Ind. Acts 286, 290 (codified as amended at I.C. § 35-38-9-
2(c)). Due to these unique circumstances, we now consider, sua sponte,
whether the amendment applies retroactively to N.G.



Indiana Supreme Court | Case No. 19S-XP-673 | June 24, 2020        Page 3 of 10

Discussion and Decision
   Absent explicit language to the contrary, statutes generally do not
apply retroactively. E.g., Guzzo v. Town of St. John, 131 N.E.3d 179, 180
(Ind. 2019). But there is a well-established exception for remedial statutes.
See Martin v. State, 774 N.E.2d 43, 44 (Ind. 2002). One line of remedial
statutes are those enacted to cure a defect or mischief in the prior law. Id.;
Remedial Statute, Black’s Law Dictionary 1634 (10th ed. 2014). Yet even
when the legislature passes such a law, retroactivity is permissive, not
mandatory. State v. Pelley, 828 N.E.2d 915, 919 (Ind. 2005).

   Though we have often said that remedial statutes will apply retroactively
only if “there are strong and compelling reasons,” this determination
ultimately hinges on the objective behind the new law. See Bourbon Mini–
Mart, Inc. v. Gast Fuel & Servs., Inc., 783 N.E.2d 253, 260 (Ind. 2003). Indeed,
our job is to construe a remedial statute in a way that effectuates “the
evident purpose for which it was enacted.” Conn. Mut. Life Ins. Co. v.
Talbot, 113 Ind. 373, 378, 14 N.E. 586, 589 (1887). And when that purpose is
served by retroactivity, “strong and compelling reasons” exist.

   For example, in Martin v. State, we found that statutory amendments
were remedial and applied them retroactively to “carry out their legislative
purpose.” 774 N.E.2d at 45. There, the question was whether Martin could
receive credit for time served on home detention as a condition of his
probation. Id. at 44. The relevant statutes were silent on the matter, and
there was a conflict of authority on the issue within our Court of Appeals.
Id. at 44–45. While Martin’s appeal was pending, the legislature responded
by revising the statutes to explicitly provide probationers with home-
detention credit. Id. at 44. We found those amendments remedial, as “they
were intended to cure a defect that existed in prior statutes.” Id. at 45. And
so, to effectuate the legislative purpose behind the amendments, we
applied them retroactively to Martin. Id.

  Distilling these legal principles, we employ a two-step analysis to
determine whether an otherwise prospective statute applies retroactively.
We first decide whether the relevant law is remedial. If so, we then




Indiana Supreme Court | Case No. 19S-XP-673 | June 24, 2020           Page 4 of 10

consider whether retroactive application would effectuate the statute’s
legislative purpose. 1

  Here, the amendment to the misdemeanor expungement statute is
remedial—it cured a defect in the prior law. And, given the broad goals
behind Indiana’s expungement scheme, coupled with the urgency with
which the legislature addressed this issue, we find that applying the
remedial law retroactively to N.G. effectuates its purpose.


I. The amendment to the misdemeanor expungement
   statute is remedial.
   Individuals seeking expungement must meet several conditions. At
issue here is that, before filing a petition, the person must wait a number
of years after the “date of conviction.” I.C. §§ 35-38-9-2(c), -3(c), -4(c), -5(c).
For those seeking expungement of a minor felony—Class D or Level 6—
that was subsequently reduced to a misdemeanor, the waiting period is
five years. I.C. § 35-38-9-2(c). But, until recently, it wasn’t clear when that
waiting period began.

   The previous statute stated, “Not earlier than five (5) years after the
date of conviction . . . the person convicted of the misdemeanor may
petition a court to expunge all conviction records . . . .” I.C. § 35-38-9-2(c)
(2018) (emphasis added). Yet a person like N.G., with a reduced felony
conviction, has never been convicted of a misdemeanor; rather, the minor
felony was converted to a misdemeanor. See I.C. § 35-50-2-7(d). Herein lies
the confusion: does the five-year waiting period begin from the felony
conviction date or from the conversion date?

   This ambiguity led to the split decision below. The Court of Appeals
majority reasoned that the waiting period began when N.G.’s minor
felony was converted to a misdemeanor. N.G., 132 N.E.3d at 56. Judge
Baker disagreed, believing that the waiting period ran from the date of
N.G.’s felony conviction. Id. at 57–58 (Baker, J., dissenting). Yet, the entire

1We note that, within this analysis, retroactive application is not appropriate if it would
violate a vested right or constitutional guaranty. Martin, 774 N.E.2d at 44. These concerns are
not implicated here.


Indiana Supreme Court | Case No. 19S-XP-673 | June 24, 2020                         Page 5 of 10

panel agreed that the majority’s interpretation created an “incongruity.”
Id. at 57 (majority opinion); id. at 57–58 (Baker, J., dissenting). Under its
reasoning, an individual with a felony conviction who never sought
reduction could seek expungement eight years after their conviction date.
See I.C. § 35-38-9-3(c). But if the same person successfully had their felony
conviction reduced to a misdemeanor, they would need to wait longer—at
least eight years after completing their sentence—before seeking
expungement. See I.C. §§ 35-50-2-7(d), 35-38-9- 2(c). This incongruity is
one that the panel urged our legislature to address. N.G., 132 N.E.3d at 57;
id. at 58 n.7 (Baker, J. dissenting).

   Within a few months, the General Assembly seemingly heeded the
suggestion by amending the misdemeanor expungement statute. See § 9,
2020 Ind. Acts at 290. The revised version—enacted after we granted
transfer—now provides that a person can seek expungement “five (5)
years after the date of conviction . . . for the misdemeanor or the felony
reduced to a misdemeanor.” I.C. § 35-38-9-2(c) (2020) (emphasis added).
In other words, the legislature clarified that, for individuals like N.G., the
five-year waiting period runs from the date of the minor felony
conviction.

   We find that this amendment is remedial: it cured a mischief that
existed in the prior statute, namely, confusion on when the waiting period
begins for certain ex-offenders seeking expungement. We now determine
whether the remedial statute should apply retroactively to N.G.


II. The purpose of the remedial law is realized
    through retroactive application to N.G.
   Retroactively applying the remedial law to N.G. carries out the purpose
for which it was enacted. We reach this conclusion for two interrelated
reasons.

  First, retroactive application aligns with the general objectives
underlying Indiana’s expungement scheme. Our legislature enacted new
expungement statutes in 2013 with the goals of providing broader
expungement availability and giving ex-offenders relief from the stigma


Indiana Supreme Court | Case No. 19S-XP-673 | June 24, 2020          Page 6 of 10

associated with past criminal behavior—a second chance. See Pub. L. No.
159-2013, 2013 Ind. Acts 1631; Allen v. State, 142 N.E.3d 488, 491 (Ind. Ct.
App. 2020). These goals are realized by retroactively applying the
remedial amendment to N.G. so that he gets his second chance. Indeed, he
committed a minor felony over fourteen years ago and has been a law-
abiding citizen ever since.

   Second, this amendment is unique. Since the legislature enacted the
expungement statutes, it has modified them nearly every year. See Pub. L.
No. 219-2019, §§ 5–16, 2019 Ind. Acts 2697, 2700–19; Pub. L. No. 95-2017, §
2, 2017 Ind. Acts 681, 685–86; Pub. L. No. 198-2016, §§ 671–72, 2016 Ind.
Acts 2399, 2880–84; Pub. L. No. 142-2015, 2015 Ind. Acts 1263; Pub. L. No.
181-2014, §§ 3–17, 2014 Ind. Acts 2291, 2293–2312. But this particular
revision is notable—it is the first since 2014 to be designated effective
upon passage. This urgency shows the legislature’s desire to quickly cure
the defect in the prior statute. See Boston v. State, 947 N.E.2d 436, 441–42
(Ind. Ct. App. 2011).

   In short, we find that the remedial amendment is aimed at making
expungement immediately available for individuals who (1) successfully
petition for conversion of a minor felony to a misdemeanor and (2) wait
five years from their felony conviction date before seeking expungement.
To effectuate that purpose, we apply the remedial law retroactively to
N.G.



Conclusion
  We reverse the trial court and remand with instructions to grant N.G.’s
expungement petition.


David, Massa, and Goff, JJ., concur.
Slaughter, J., dissents with separate opinion.




Indiana Supreme Court | Case No. 19S-XP-673 | June 24, 2020        Page 7 of 10

ATTORNEYS FOR APPELLANT
Mark D. Altenhof
Goshen, Indiana

Elizabeth A. Bellin
Bellin Law Office Elkhart, Indiana



ATTORNEYS FOR APPELLEE
Curtis T. Hill, Jr.
Attorney General of Indiana

Justin F. Roebel
Supervising Deputy Attorney General
Indianapolis, Indiana


ATTORNEY FOR AMICUS CURIAE INDIANA UNIVERSITY ROBERT
H. MCKINNEY SCHOOL OF LAW CIVIL PRACTICE CLINIC
Carrie A. Hagan
Director, Civil Practice Clinic

Brendan Haile
Sherrell Scott
Elizabeth Whitaker
Grace Dillow
Haylie McCracken
Katherine Bender
Natalie Gaynier
Certified Legal Interns
Indiana University Robert H. McKinney School of Law
Indianapolis, Indiana




Indiana Supreme Court | Case No. 19S-XP-673 | June 24, 2020   Page 8 of 10

Slaughter, J., dissenting.
   For two reasons, I respectfully dissent from the Court’s decision to
apply a recent statutory amendment to N.G.’s expungement petition.
First, N.G. expressly disclaimed application of the amended statute and
asked that we review his petition under the statute in effect when he
sought expungement. Second, the amended statute does not say it applies
retroactively; it says only that it is “effective upon passage”. 2020 Ind. Acts
290. Given our presumption that legislation applies prospectively, the
phrase “effective upon passage” is presumed to mean “has prospective
effect upon passage”. I would adopt the interpretive rule that legislation
applies only prospectively unless it includes a plain statement providing
for retroactive effect.

   In lieu of such a clear, easy-to-apply rule, our case law requires that we
determine the subjective intent underlying legislative enactments. First,
we ask whether the legislature intended a statute to be remedial. Next, we
try to discern the statute’s objectives. And, last, we ask whether applying
the statute to a pending case effectuates the legislative purpose. The
problem with this analysis is that it requires us to speculate about
legislative motives. But whatever those are—and often they are elusive—
they are not the law. What qualifies as law is a statute’s enacted text. Only
the text is subject to the twin constitutional requirements of bicameralism
and presentment. See Ind. Const. art. 4, § 18; id. art. 5, § 14(a).

   The better interpretative approach looks not to what the legislature
thought but to what it said. Under such a plain-statement rule, courts
would no longer have to guess whether an amendment was intended to
clarify the original statute or to change the law going forward by
imposing a new standard in future cases. Instead, courts would pose a
single question: Does the legislation plainly say it applies to pending
cases? If it does, then it does. If it doesn’t, then it doesn’t. Compare Ind.
Code § 13-12-2-2 (“The amendment of IC 13-11-2-265(b) by P.L. 183-2002
applies retroactively to July 1, 1996.”), and id. § 35-38-6-1(f) (“This
subsection applies retroactively to any request for information, discovery
request, or proceeding, no matter when made or initiated.”), with id. § 6-
2.5-1-21(d) (“This section applies only to leases or rentals entered into after



Indiana Supreme Court | Case No. 19S-XP-673 | June 24, 2020          Page 9 of 10

June 30, 2003, and has no retroactive effect on leases or rentals entered into
before July 1, 2003.”).

   On March 18, 2020, while N.G.’s petition was pending, the disputed
amendment to the expungement statute became law. 2020 Ind. Acts 286.
By its terms, the amendment took effect upon passage. Id. at 290. The
amendment said nothing about applying to petitions filed before the
effective date. Given this silence—the antithesis of a plain statement—I
would not apply the amended statute to N.G.’s petition. Instead, and as
N.G. requests, I would review his petition under the previous statute.
Applying that statute, I would affirm the trial court’s denial of his petition
for the same reasons Judge Crone recites in his thoughtful opinion. N.G. v.
State, 132 N.E.3d 51, 52–57 (Ind. Ct. App. 2019), vacated. In my view, that
opinion reflects the better, more faithful interpretation of the statute in
effect when N.G. sought expungement.




Indiana Supreme Court | Case No. 19S-XP-673 | June 24, 2020         Page 10 of 10